THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: May 22, 2019

                                                   G. Michael Halfenger
                                                   Chief United States Bankruptcy Judge




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

               Michael Gral,                              Case No. 16-21329-GMH

                   Debtor.                                Chapter 7



   ORDER SETTING JUNE 6, 2019, AS THE DEADLINE TO OBJECT TO THE
 CHAPTER 7 TRUSTEE’S APPLICATIONS TO EMPLOY NATHANIEL CADE, JR.,
   AND CADE LAW GROUP, LLC AS ATTORNEY FOR THE TRUSTEE AND
         SETTING A JUNE 12 HEARING ON THE APPLICATIONS



         On May 13, 2019, the chapter 7 trustee filed an application to employ Nathaniel

Cade, Jr., and Cade Law Group LLC as attorney for the trustee to represent the trustee in

adversary proceeding number 17-2277. ECF No. 1665. On May 16 the trustee filed a

second application to employ Nathaniel Cade, Jr., and Cade Law Group LLC as attorney

for the trustee to “[r]ecover asset on behalf of the bankruptcy estate.” ECF No. 1666, at 2.

         Local Rule 2014(c) requires the trustee to serve the application on the United States




              Case 16-21329-gmh       Doc 1671    Filed 05/22/19      Page 1 of 2
trustee and the debtor with notice of a 14-day objection period. The record does not

demonstrate that the trustee provided the required notice of the objection deadline.

       If a party in interest seeks to have the court consider an objection to the either

application, it must file and serve that objection on or before June 5, 2019.

       The court will hold a hearing on both applications on June 12, 2019 at 4:00 p.m.

Parties may appear in person or by telephone. To appear by telephone, you must call the

Court conference line at 1-888-684-8852, and enter access code 7183566 before the

scheduled hearing time.



                                           #####




            Case 16-21329-gmh       Doc 1671       Filed 05/22/19   Page 2 of 2
